        Case 1:16-cv-04572-MHC Document 112 Filed 04/27/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

LAKEVIEW LOAN SERVICING, LLC,                )
                                             )
Plaintiff,                                   )      CASE NO.:
                                             )
v.                                           )      1:16-cv-04572-MHC
                                             )
DAVID E. MOBLEY,                             )
AMERICAN NATIONAL HOME                       )
MORTGAGE, INC.,                              )
THE GEORGIA DEPARTMENT OF                    )
REVENUE,                                     )
THE UNITED STATES,                           )
                                             )
Defendants.                                  )


             PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       COMES NOW, Plaintiff Lakeview Loan Servicing, LLC, (“Plaintiff”) by and

through undersigned counsel and pursuant to Fed. R. Civ. P. 56 and L.R. 7.1 and

56.1 and files this, its First Motion for Summary Judgment in the above matter. As

is shown in Plaintiff’s accompanying Brief, Theories of Recovery, and Statement of

Material Facts, there is no genuine issue of material fact with regard to Plaintiff’s

claims against Defendants, and thus Plaintiff is entitled to judgment as a matter of

law.
      Case 1:16-cv-04572-MHC Document 112 Filed 04/27/21 Page 2 of 3




              L.R. 5.1 (C) CERTIFICATE OF COMPLIANCE

     Per L.R. 5.1(C), I certify this document was prepared in TIMES NEW

ROMAN, 14 point typeface.




     This the 17th day of February, 2020.


                                                   By:  /s/ Cory P. Sims_____
                                                         Cory P. Sims, Esquire
                                                       Georgia Bar No. 701802
                                                JAMES E. ALBERTELLI, P.A.
                                    D/B/A ALBERTELLI & WHITWORTH, P.A.
                                           100 Galleria Parkway, Suite 960,
                                                       Atlanta, Georgia 30339,
                                                 Telephone: (770) 373-4242
                                                  Facsimile: (770) 373-4260
                                                       Email: csims@alaw.net
                                                        Attorneys for Plaintiff
                                                           File No.: 16-034325
       Case 1:16-cv-04572-MHC Document 112 Filed 04/27/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I certify a precise copy of this document was filed with the Clerk on the below

date, sending ECF notice to counsel of record. I have also placed a copy of this Motion

in the mail, postage prepaid first class to Defendant Pro Se:

David Mobley, Defendant Pro Se
945 SW Niskey Lake Circle,
Atlanta, GA 30331

      Respectfully submitted this 17th day of day of February, 2020.

                    By:    /s/ Cory P. Sims
                           Cory P. Sims, Esquire
                           Georgia Bar No. 701802
                           JAMES E. ALBERTELLI, P.A. D/B/A ALBERTELLI &
                           WHITWORTH, P.A.
                           100 Galleria Parkway, Suite 960,
                           Atlanta, Georgia 30339,
                           Telephone: (770) 373-4242
                           Fascimile: (770) 373-4260
                           Email: csims@alaw.net
                           Attorneys for Plaintiff
